DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
The Amendment filed 06/13/2022 has been entered.  Claims 22 and 23 were added.  Claims 7, 8, and 10 were previously cancelled.  Claims 15 – 20 were previously withdrawn.  Claims 1 – 6, 9, 11 – 14, and 21 – 23 are currently pending in the application.
The Amendment overcomes the 35 U.S.C. 112(f) interpretation of “vehicle component” and this claim interpretation has been withdrawn. 

Response to Arguments
Applicant’s arguments with respect to Claims 1 and 9 have been considered but are not persuasive.
Regarding the argument “Salazar does not describe that the rear body structure 12 (the alleged functional component) is separate from a body structure of the vehicle”, as recited on Pages 9 – 11 of the Remarks, this argument is moot.
Due to the amendments to Claims 1 and 9, the Examiner now interprets Salazar’s “functional component” to be trunk 18.  The trunk cavity is separate from the body structure of the vehicle.  
Paragraph 0007 of the Applicant’s Specification recites “the functional component may include a storage compartment”.   The Examiner notes the trunk of the vehicle is a storage compartment.  
Please see the rejection below for further information.   
Applicant's arguments with respect to the dependent claims, as recited on Pages 11 – 13 of the Remarks, fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant's newly amended claim limitations necessitated the new grounds of rejection presented in this Office action.  

Specification
The Specification is objected to for failing to provide antecedent basis for “a body structure of the vehicle”, as recited in amended Claims 1 and 9. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “actuation mechanism” in claim 22.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the structure or components comprising the “actuation mechanism” are not described in the specification..  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1 – 6, 9, 11 – 14, and 21 – 23 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Claim 1 was amended to recite “wherein the functional component is separate from a body structure of the vehicle” in lines 10 – 11.  
The Specification recites “the functional component may include, but is not limited to, a storage compartment, a graphical user interface, an audio device enclosure, an electronic control unit, a duct component, a wire harness, a fluid hose, a cable enclosure, an instrument cluster housing, a dashboard housing, etc.” in Paragraph 0007.
It is noted the Specification does not explicitly recite “the functional component is separate from a body structure of the vehicle”.  The Specification also does not define “a body structure of the vehicle”.
Because the functional component “is not limited to” the structure recited in Paragraph 0007, and the Specification does not explicitly recite “the functional component is separate from a body structure of the vehicle”, this limitation lacks support in the Application as originally filed.  
Claims 2 – 6 and 22 – 23 are rejected for their dependency on Claim 1. 
Claim 9 was amended to recite “wherein the functional component is separate from a body structure of the vehicle” in lines 10 – 11.  
The Specification recites “the functional component may include, but is not limited to, a storage compartment, a graphical user interface, an audio device enclosure, an electronic control unit, a duct component, a wire harness, a fluid hose, a cable enclosure, an instrument cluster housing, a dashboard housing, etc.” in Paragraph 0007.
It is noted the Specification does not explicitly recite “the functional component is separate from a body structure of the vehicle”.  The Specification also does not define “a body structure of the vehicle”.
Because the functional component “is not limited to” the structure recited in Paragraph 0007, and the Specification does not explicitly recite “the functional component is separate from a body structure of the vehicle”, this limitation lacks support in the Application as originally filed.  
Claims 11 – 14 are rejected for their dependency on Claim 9.
Claim 22 recites “an actuation mechanism that is configured to close or open the plurality of flow guiding vanes”.
 The term “actuating mechanism” is interpreted under 35 U.S.C. 112(f) above.  A review of the specification found that the specific structure or components that comprise the “actuating mechanism” is not described in the specification.
Accordingly, one of ordinary skill in the art cannot determine the metes and bounds of the “actuating mechanism” recited in Claim 22 since the actuating mechanism is not adequately described in the Specification. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 22 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 22 recites “an actuation mechanism that is configured to close or open the plurality of flow guiding vanes”.
 The term “actuating mechanism” is interpreted under 35 U.S.C. 112(f) above.  A review of the specification found that the specific structure or components that comprise the “actuating mechanism” is not described in the specification.
Accordingly, one of ordinary skill in the art cannot determine the metes and bounds of the “actuating mechanism” recited in Claim 22.  This yields the claim indefinite.  
Appropriate action is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 6, 21, 22, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Salazar Prieto et al. (U.S. Pre-Grant Publication No. 2019/0084501).
Regarding Claim 1, Salazar Prieto shows (Figures 1 and 3): 
An assembly (assembly illustrated in Figure 1) for a vehicle (10) comprising:
at least one air exchange port (14) comprising (as illustrated in Figure 3) a plurality of flow guiding vanes (30), wherein the at least one air exchange port (14) is configured in (as illustrated in Figure 1) an outer panel (22) of the vehicle (10) for exchanging air (“the pressure relief valve 14 is configured to relieve pressure in a cabin of the vehicle 10 by allowing air to exit the cabin when the pressure in the cabin is equal to a predetermined pressure”, Paragraph 0018) air (over pressure cabin air) between a cabin (passenger compartment, Paragraph 0039) of the vehicle (10) and a surrounding area (the exterior atmosphere surrounding 10) of the vehicle (10); and
 a functional component (18) comprising an acoustically insulating surface (16), wherein a portion (as illustrated in Figure 1, the portion of the surfaces of 18 that are in direct contact with 22) of the acoustically insulating surface (16) of the functional component (18) is in direct contact with (as illustrated in Figure 1, a portion of the surfaces of 18 are in direct contact with 22) the outer panel (22), wherein the acoustically insulating surface (16) of the functional component (18) and the outer panel (22) define an airflow passage (“trunk 18 is in fluid communication with the passenger compartment… the pressure relief valve 14 opens to allow air to escape the cabin”, Paragraph 0039; therefore, there is an airflow passage defined by structure 12 from the passenger compartment to valve 14 through trunk 18 and insulator 16) between the at least one air exchange port (14) and the cabin (passenger compartment, Paragraph 0039), wherein the functional component (18) is separate from (18 is the vehicle trunk cavity, which is separate from the body structure of 10) a body structure (the body structure of 10) of the vehicle (10), and wherein the functional component (18) is positioned proximal to (as illustrated in Figure 1, 18 is proximal to 14) the at least one air exchange port (14). 

Regarding Claim 3, Salazar Prieto shows (Figures 1, 3, and 4):
The acoustically insulating surface (16) includes one or more layers (64, 78, 92) of an acoustically insulating material (“the PRV insulator 16 can be made from a sound insulating material such as a natural fiber material”, Paragraph 0042) detachably fixed (via the hinges at the connections of 64, 78, and 92) to the acoustically insulating surface (16) of the functional component (12). 

Regarding Claim 4, Salazar Prieto shows (Figures 1 and 3):
The acoustically insulating surface (16) of the functional component (18) is made of an acoustically insulating material (“the PRV insulator 16 can be made from a sound insulating material such as a natural fiber material”, Paragraph 0042). 

Regarding Claim 6, Salazar Prieto shows (Figures 1 and 3):
The functional component (18) is shaped in a geometrical configuration (the geometric shape of trunk 18) to adjust (the expanded geometric shape of 18 adjusts the airflow rate of the air escaping the overpressurized cabin by reducing the airflow rate as the air from the cabin expands into trunk 18 and out through valve 14) an airflow rate (the airflow rate of the air escaping the overpressurized cabin through valve 14 to the exterior atmosphere) through the airflow passage (“trunk 18 is in fluid communication with the passenger compartment… the pressure relief valve 14 opens to allow air to escape the cabin”, Paragraph 0039; therefore, there is an airflow passage defined by structure 12 from the passenger compartment to valve 14 through trunk 18 and insulator 16)

Regarding Claim 21, Salazar Prieto shows (Figures 1 and 3):
The functional component (18) is statically disposed outside (as illustrated in Figure 1, 18 is outside of 14) the at least one air exchange port (14).

Regarding Claim 22, Salazar Prieto shows (Figures 1 and 3): 
The plurality of flow guiding vanes (30) are operably engaged (via the flow of air) with an actuation mechanism (the pressure in the passenger compartment of 10 is an actuation mechanism that opens vanes 30 when the air pressure in the passenger compartment exceeds a predetermined level and closes vanes 30 when the air pressure in the passenger compartment is lower than the predetermined level) that is configured to close of open (based on the pressure within the passenger compartment) the plurality of flow guiding vanes (30). 

Regarding Claim 23, Salazar Prieto shows (Figures 1 and 3): 
The acoustically insulating surface (16) is a rear surface (as illustrated in Figure 1, 16 is one of the rear surfaces of 18, since 18 is located to the rear of the front wall of the trunk 18) of the functional component (18). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Salazar Prieto et al. (U.S. Pre-Grant Publication No. 2019/0084501), as recited in Claim 1 above, in view of Hogan et al. (U.S. Pre-Grant Publication No. 2007/0238008).
Regarding Claim 2, Salazar Prieto shows (Figures 1 and 3): 
The acoustically insulating surface (16) of the functional component (18), wherein the functional component (18) is a trunk (18 is a trunk).
However, Salazar Prieto lacks showing the acoustically insulating surface includes an acoustically insulating material sprayed onto the acoustically insulating surface. 
In the same field of endeavor of vehicles (title), Hogan teaches:
It is known to spray (“the aerogel insulation composite preferably is applied as a sprayable formation for use in motor vehicle components such as the trunk” Paragraph 0009) an acoustically insulating material (aerogel insulation composite, Paragraph 0009) to a trunk (trunk, Paragraph 0009) of the vehicle. 
Further, this “minimizes heat loss” (Paragraph 0012) and “provides between about two to six times improved thermal performance and equivalent acoustical capacity”, Paragraph 0086.
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the trunk, to which the acoustically insulating surface is attached, shown by Salazar Prieto, by spraying the interior with an acoustically insulating material such as an aerogel insulation composite, as taught by Hogan, to minimize heat loss through the trunk and improving the thermal performance of the trunk by two to six times, as well as improving the acoustical capacity.  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Salazar Prieto et al. (U.S. Pre-Grant Publication No. 2019/0084501), as recited in Claim 1 above, in view of Quinn et al. (U.S. Pre-Grant Publication No. 2004/0253566).
Regarding Claim 5, Salazar Prieto shows (Figures 1 and 3):
The acoustically insulating surface (16) is made of an acoustically insulating material (“the PRV insulator 16 can be made from a sound insulating material”, Paragraph 0042) such as a plastic (plastic, Paragraph 0042).
However, Salazar Prieto lacks reciting the plastic is polypropylene material.
In the same field of endeavor of a vehicle noise reducing assembly (title), Quinn teaches (Figure 1):
It is known to make a noise reducing member (14) out of a polypropylene material (“a plastic material, such as polypropylene material… the plastic material used for forming the noise-reduction member 14 provides some flexibility… to enable a slight deflection”, Paragraph 0041).
 It would have been obvious to one having ordinary skill in the art at the time of filing to modify the plastic used to make the acoustically insulating surface shown by Salazar Prieto to be a polypropylene material, as taught by Quinn, to provide a material with some flexibility to allow for slight deflection while assembling the acoustically insulating surface.

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Salazar Prieto et al. (U.S. Pre-Grant Publication No. 2019/0084501) in view of Salter et al. (U.S. Patent No. 9,593,820).
Regarding Claim 9, Salazar Prieto shows (Figures 1 and 3): 
A soundproofing assembly (assembly illustrated in Figure 1) for a vehicle (10) comprising:
at least one air exchange port (14) comprising (as illustrated in Figure 3) a plurality of flow guiding vanes (30), wherein the at least one air exchange port (14) is configured in (as illustrated in Figure 1) a rear outer panel (22) of the vehicle (10) for exchanging air (“the pressure relief valve 14 is configured to relieve pressure in a cabin of the vehicle 10 by allowing air to exit the cabin when the pressure in the cabin is equal to a predetermined pressure”, Paragraph 0018) air (over pressure cabin air) between a cabin (passenger compartment, Paragraph 0039) of the vehicle (10) and a surrounding area (the exterior atmosphere surrounding 10) of the vehicle (10); and
 a functional component (18) comprising an acoustically insulating surface (16), wherein a portion (as illustrated in Figure 1, the portion of the surfaces of 18 that are in direct contact with 22) of the acoustically insulating surface (16) of the functional component (18) is in direct contact with (as illustrated in Figure 1, a portion of the surfaces of 18 are in direct contact with 22) the rear outer panel (22), wherein the acoustically insulating surface (16) of the functional component (18) and the rear outer panel (22) define an airflow passage (“trunk 18 is in fluid communication with the passenger compartment… the pressure relief valve 14 opens to allow air to escape the cabin”, Paragraph 0039; therefore, there is an airflow passage defined by structure 12 from the passenger compartment to valve 14 through trunk 18 and insulator 16) between the at least one air exchange port (14) and the cabin (passenger compartment, Paragraph 0039), wherein the functional component (18) is shaped in a geometrical configuration (the geometric shape of trunk 18) to adjust (the expanded geometric shape of 18 adjusts the airflow rate of the air escaping the overpressurized cabin by reducing the airflow rate as the air from the cabin expands into trunk 18 and out through valve 14) an airflow rate (the airflow rate of the air escaping the overpressurized cabin through valve 14 to the exterior atmosphere) through the airflow passage (“trunk 18 is in fluid communication with the passenger compartment… the pressure relief valve 14 opens to allow air to escape the cabin”, Paragraph 0039; therefore, there is an airflow passage defined by structure 12 from the passenger compartment to valve 14 through trunk 18 and insulator 16), wherein the functional component (18) is separate from (18 is the vehicle trunk cavity, which is separate from the body structure of 10) a body structure (the body structure of 10) of the vehicle (10), and wherein the acoustically insulating surface (16) of the functional component (18) is positioned proximal to (as illustrated in Figure 1, 12 is proximal to 14) the at least one air exchange port (14).
However, Salazar Prieto lacks explicitly showing outer sidewall 12 of the rear body structure 12, which defines trunk 18, is a fender panel. 
In the same field of endeavor of vehicle vents (Abstract), Salter teaches (Figure 2):
It is known in the vehicle (40) art for a vent (48) to be located in a panel (first panel 44), wherein the first panel is a rear fender panel (84; “the first panel may be a front fender panel 76… a hood 80, a rear fender 84, a bumper, a roof 92, and/or a trunk lid 96”, Col. 6, lines 53-57).
 It would have been obvious to one having ordinary skill in the art at the time of filing to try locating the at least one air exchange port in the outer sidewall of the rear body structure shown by Salazar Prieto in the outer sidewall of the rear fender panel, as taught by Salter, to eliminate interference with the tail lights in the rear body structure, by choosing from a finite number of identified, predictable solutions with a reasonable expectation of success. 

Regarding Claim 11, Salazar Prieto shows (Figures 1 and 3): 
The acoustically insulating surface (16) is made of one or more layers (“the PRV insulator 16 can be made from a sound insulating material”, Paragraph 0042; the sound insulating material is one layer) detachably attached to (“the PRV insulator 16 is mounted on the rear body structure 12”, Paragraph 0038; therefore, 16 is detachably attached to 18 by unmounting 16 from 18) the functional component (18).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Salazar Prieto et al. (U.S. Pre-Grant Publication No. 2019/0084501) and Salter et al. (U.S. Patent No. 9,593,820), as recited in Claim 11 above, further in view of Quinn et al. (U.S. Pre-Grant Publication No. 2004/0253566).
Regarding Claim 12, Salazar Prieto shows (Figures 1 and 3):
The acoustically insulating material (“the PRV insulator 16 can be made from a sound insulating material”, Paragraph 0042) such as a plastic (plastic, Paragraph 0042).
However, Salazar Prieto lacks reciting the plastic is polypropylene material.
In the same field of endeavor of a vehicle noise reducing assembly (title), Quinn teaches (Figure 1):
It is known to make a noise reducing member (14) out of a polypropylene material (“a plastic material, such as polypropylene material… the plastic material used for forming the noise-reduction member 14 provides some flexibility… to enable a slight deflection”, Paragraph 0041).
 It would have been obvious to one having ordinary skill in the art at the time of filing to modify the plastic used to make the acoustically insulating surface shown by Salazar Prieto to be a polypropylene material, as taught by Quinn, to provide a material with some flexibility to allow for slight deflection while assembling the acoustically insulating surface.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Salazar Prieto et al. (U.S. Pre-Grant Publication No. 2019/0084501) and Salter et al. (U.S. Patent No. 9,593,820), as recited in Claim 9 above, further in view of Simon et al. (U.S. Pre-Grant Publication No. 2008/0099278).
Regarding Claim 13, Salazar Prieto shows (Figures 1 and 3):
The functional component (18), which defines a trunk (18).
However, Salazar Prieto lacks showing the functional component is made of an acoustically insulating material.
In the same field of endeavor of vehicle noise dampening (title), Simon teaches (Figure 3):
It is known in the art for a functional component (42, which may be a trunk compartment, Paragraph 0018) to be made of an acoustically insulating material (40).
Further, “acoustic insulators are used in many different applications for reducing the amount of airborne noise that is transmitted to the interior of the vehicle from one side of the panel to the other and reducing noise generated from vibrations of the panel… to minimize the amount of exterior noise that is transmitted to the interior of the vehicle”, Paragraph 0002.  
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the functional component shown by Salazar Prieto to be made of an acoustically insulating material, as taught by Simon, to minimize the amount of exterior noise that is transmitted to the interior of the vehicle and to reduce noise generated from vibrations of the functional component.  

Regarding Claim 14, the combination of Salazar Prieto (Figures 1 and 3), Salter (Figure 2), and Simon (Figure 3) teaches:
The acoustically insulating material (Simon: 40) is made of a polypropylene material (“first layer 44 is made of polypropylene”, Paragraph 0020)/ 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA K TIGHE whose telephone number is (571)272-9476.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D. T./
Examiner, Art Unit 3762
09/21/2022

/AVINASH A SAVANI/Primary Examiner, Art Unit 3762